      Case 2:21-cv-02193-KHV-GEB Document 1 Filed 04/28/21 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

MELISSA STEVENS,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )
v.                                                   )      Case No.:
                                                     )
EPARTMENT COMMUNITIES, LLC                           )
                                                     )      JURY TRIAL DEMANDED
                                                     )
                       Defendant.                    )

                           DESIGNATION OF PLACE OF TRIAL

       Plaintiff hereby designates the Federal Court in Kansas City, Kansas as the place of trial.

                                         COMPLAINT

       COMES NOW Plaintiff, Melissa Stevens, by and through the undersigned counsel, and

states and alleges as follows for her Complaint against the above-named Defendant:

                                           PARTIES

       1.      Plaintiff is a Kansas citizen who, at all times relevant to the allegations herein,

resided in Missouri.

       2.      Defendant Epartment Communities, LLC (“Epartment” or “Defendant”) is a

limited liability company formed under the laws of Missouri, that is operating and conducting

business in the State of Kansas.

       3.      At all relevant times, Plaintiff was a "qualified employee" as defined by 42 USC

§12111(8) of the ADA.

       4.      At all relevant times, Defendant was a "covered" employer as defined in 42 USC §

12111(5)(A) of the ADA. At all material times, Defendant was an “employer” within the meaning




                                                1
      Case 2:21-cv-02193-KHV-GEB Document 1 Filed 04/28/21 Page 2 of 10




ADA, 42 U.S.C. § 12111(5)(A), in that it is engaged in industry affecting commerce, and at all

relevant times employed more than 15 persons.

       5.      Defendant is an entity which acts through agents and/or employees. It is liable for

the conduct of its agents and/or employees acting within the course and scope of their agency

and/or employment, its own negligence or unlawful conduct, the acts of its agents and/or

employees, which it knowingly ratifies, injuries incurred by agents’ and/or employees’

performance of its non-delegable duties, acts done by agents and/or employees for which the

agency and/or employment relationship allows or assists the agent and/or employee to perform,

and acts its agents and/or employees take by virtue of their position with Defendant.

       6.      At all times mentioned herein, all of Defendant’s employees referenced in this

Complaint were the agents, servants, and employees of Defendant who were all acting within the

course and scope of their employment with Defendant.

                                JURISDICTION AND VENUE

       7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims arise under the federal laws: Title VII and 42 U.S.C. § 1981.

       8.      All or a substantial portion of Defendant’s unlawful employment practices

complained of herein occurred in Kansas, and, accordingly, jurisdiction and venue are proper in

this Court pursuant to 28 U.S.C § 1391(b).

                                  CONDITION PRECEDENT

       9.      Plaintiff filed a Charge of Discrimination (“Charge”) with the Equal Employment

Opportunity Commission (“EEOC”). A true and accurate copy of the Charge is attached hereto as

Exhibit A and is incorporated herein by reference.

       10.     EEOC issued a Notice of Right to Sue concerning the Charge. A true and accurate


                                                 2
       Case 2:21-cv-02193-KHV-GEB Document 1 Filed 04/28/21 Page 3 of 10




copy of the Right to Sue Notice is attached hereto as Exhibit B and is incorporated herein by

reference.

        11.     This action has been timely filed with this Court, and Plaintiff has met all conditions

precedent to filing this action.

                                   FACTUAL ALLEGATIONS

        12.     Plaintiff was initially hired on December 22, 2019 to work in the office at the

Avenue 80 Apartments property (“Avenue 80”) in Overland Park, Kansas.

        13.     Ms. Stevens was hired by Epartment in December 2019 to work as a Community

Manager and Property Manager of Commercial Services (“Community Manager”) in the office at

Avenue 80.

        14.     Ms. Stevens’s duties as Community Manager at Avenue 80 included supervising

her team of five (5) employees which included the Assistant Manager, Leasing Professional, and

Maintenance Supervisor for Avenue 80.

        15.     As part of her duties as Community Manager, Ms. Stevens also oversaw all services

for Avenue 80 residents and managed all issues involving staffing for the management office at

Avenue 80, security and fire protection at Avenue 80, and injury/safety issues at Avenue 80.

        16.     Ms. Stevens had an office on-property at Avenue 80.

        17.     As Community Manager, Ms. Stevens reported directly to Ms. Denise Yates, Vice

President of Operations and Development for Epartment, and Mr. Alan Waterman, Vice President

of Asset Management for Epartment

        18.     Plaintiff was promoted within the first (6) six months of employment.

        19.     On or about June 26, 2020, Yates texted Plaintiff asking her to come up to the

corporate office to meet. She said she noticed that Plaintiff was distracted and asked her if there



                                                  3
        Case 2:21-cv-02193-KHV-GEB Document 1 Filed 04/28/21 Page 4 of 10




was something going on. Plaintiff broke down and explained to Yates that she had not been

sleeping lately due to her husband suffering with PTSD.

        20.      Yates told plaintiff that she was there to help and asked what she could do. Plaintiff

explained that she was always pressed for time and that they needed help in the office so she could

focus on work.

        21.      Yates said she would get help in the office, and told Plaintiff that Plaintiff needed

to tell the team that she was unable to continue with the additional duties that she had taken on for

them.

        22.      After the June 26 meeting, Plaintiff texted Yates a thank you text message.

        23.      Yates replied thanking Plaintiff for opening up and telling Plaintiff that the

company would be there for her.

        24.      After the June 26 meeting, Plaintiff told her team that she needed help and asked

the team members individually to take on the community inspections, the invoices, and the social

media replies as they applied to each team member.

        25.      Plaintiff explained that she needed the time to focus on her own duties and that the

reason she had not been her normal positive upbeat self was due to a personal matter and not a

work related one.

        26.      On or about July 29, 2020, masses were found on Plaintiff’s breasts during a

medical checkup.

        27.      On August 3, 2020, Plaintiff texted Yates and asked if the two could have a quick

chat.

        28.      Plaintiff called Yates and told her about the masses and that she would have more

doctor appointments, including a mammogram and ultrasound scheduled.



                                                   4
      Case 2:21-cv-02193-KHV-GEB Document 1 Filed 04/28/21 Page 5 of 10




       29.      On August 27, 2020, Gina Johnson in Human Resources told Plaintiff that she

needed to email her a couple of PTO requests and documentation for doctor appointments on

August 24 and 25.

       30.     Plaintiff called Johnson on the phone and told her about the masses and the

additional upcoming appointments. also informing Johnson of the need for hernia surgery.

       31.     On August 31, 2020, Plaintiff was called to the corporate office to discuss a

company people analyzer with Waterman and Yates. The issues discussed were as follows:

Plaintiff was told that she needed to delegate more work; hold weekly team meetings with the

whole team; and enforce "LMA" leadership management and accountability.

       32.     On September 1, 2020, Plaintiff held a team meeting where she discussed the

meeting she had with Waterman and Yates, and showed them the paperwork she received.

       33.     The team came up with a plan for each one of the issues they were experiencing as

a team to make it more efficient and effective.

       34.     On September 8, 2020, Plaintiff emailed Johnson asking for FMLA paperwork for

treatment and recovery related to the medical issues she and Plaintiff discussed.

       35.     Johnson emailed Plaintiff back and said Defendant was not large enough to offer

FMLA and that Plaintiff would need to use PTO.

       36.     Later that day, Waterman and Yates called Plaintiff and fired her. They said despite

seeing improvement in the past week or two since the August 31 meeting, Plaintiff was not the

right person for the job.

       37.     At all times relevant herein, the above-described perpetrators, including but not

limited to employees of Defendant, were all acting within the course and scope of their agency




                                                  5
       Case 2:21-cv-02193-KHV-GEB Document 1 Filed 04/28/21 Page 6 of 10




and/ or employment with Defendant, or their actions were expressly authorized by Defendant

making Defendant liable for their actions under all theories pled herein.

        38.     At all times relevant herein, Defendant ratified the actions of the above-described

perpetrators, thus making Defendant liable for their actions.

                                             COUNT I
                                       ADA – Discrimination
                                     (42 U.S.C. § 12101 et seq.)

        39.     Plaintiff hereby incorporates by reference every other allegation of this Petition as

if fully set forth herein.

        40.     The ADA/ADAAA prohibits discrimination against a person who has a physical or

mental impairment that substantially limits one or more major life activities, which with or without

reasonable accommodation does not interfere with the individual’s ability to perform the essential

functions of the job in question.

        41.     Plaintiff’s hernia is a disability as defined by the Americans with Disabilities

Amendments Act of 2008, because it would substantially limit her in various major life activities,

including the ability to squat, lift, and stand.

        42.     Plaintiff was qualified to perform the essential functions of her job with or without

reasonable accommodation.

        43.     The conduct and actions by the above-described perpetrators were performed on

the basis of Plaintiff’s disability and/or being regarded as having a disability and/or record of

disability and constitute discrimination based on disability.

        44.     Plaintiff suffered an adverse employment action as a result of Defendant’s conduct

as referenced herein, including but not limited to wrongful termination of Plaintiff’s employment.

        45.     Defendant’s unlawful conduct directly and proximately caused and will continue



                                                   6
       Case 2:21-cv-02193-KHV-GEB Document 1 Filed 04/28/21 Page 7 of 10




to cause Plaintiff to suffer damages, including but not limited to lost wages and emotional distress.

        46.     Defendant’s treatment of Plaintiff was punitive in nature and was based upon

Plaintiff’s status as a person who has, or is regarded as having, or has a record of a physical or

mental impairment that substantially limits one or more major life activities.

        47.     Defendant’s actions were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff and others. Therefore, Plaintiff is

entitled to punitive damages from Defendant to punish Defendant and to deter Defendant and

others from like conduct.

        WHEREFORE Plaintiff prays for judgment in his favor and against Defendant on Count I

of her Complaint, for a finding that she has been subjected to unlawful discrimination as prohibited

by the ADA/ADAAA; for an award of compensatory and punitive damages; for reinstatement or

an award of front pay; for an award of back pay; pre-judgment and post-judgment interest as

provided by law; for her costs expended herein; reasonable attorneys’ fees; and for such other and

further relief as this Court deems just and proper.

                                           COUNT II
                                      ADA – Discrimination
                                    (42 U.S.C. § 12101 et seq.)

        48.     Plaintiff hereby incorporates by reference every other allegation of this Petition as

if fully set forth herein.

        49.     The ADA/ADAAA prohibits discrimination against a person who is regarded as

having a physical or mental impairment that substantially limits one or more major life activities.

        50.     In its active state, breast cancer is a disability as defined by the Americans with

Disabilities Amendments Act of 2008, because it would substantially limit Plaintiff in various

major life activities, including normal cell functioning and the immune system. In its untreated



                                                  7
      Case 2:21-cv-02193-KHV-GEB Document 1 Filed 04/28/21 Page 8 of 10




and active state, breast cancer would result in explosive and uncontrolled cell growth, leading to

it spreading to other parts of the body and causing bleeding, sickness, pain and death.

       51.     Defendant regarded Plaintiff as afflicted with breast cancer when she reported the

masses on her breasts and the need for related doctor appointments, including a mammogram and

ultrasound.

       52.     The conduct and actions by the above-described perpetrators were performed on

the basis of Plaintiff’s disability and/or being regarded as having a disability and/or record of

disability and constitute discrimination based on disability.

       53.     Plaintiff suffered an adverse employment action as a result of Defendant’s conduct

as referenced herein, including but not limited to wrongful termination of Plaintiff’s employment.

       54.     Defendant’s unlawful conduct directly and proximately caused and will continue

to cause Plaintiff to suffer damages, including but not limited to lost wages and emotional distress.

       55.     Defendant’s treatment of Plaintiff was punitive in nature and was based upon

Plaintiff’s status as a person who has, or is regarded as having, or has a record of a physical or

mental impairment that substantially limits one or more major life activities.

       56.     Defendant’s actions were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff and others. Therefore, Plaintiff is

entitled to punitive damages from Defendant to punish Defendant and to deter Defendant and

others from like conduct.

       WHEREFORE Plaintiff prays for judgment in his favor and against Defendant on Count

II of her Complaint, for a finding that she has been subjected to unlawful discrimination as

prohibited by the ADA/ADAAA; for an award of compensatory and punitive damages; for

reinstatement or an award of front pay; for an award of back pay; pre-judgment and post-judgment



                                                 8
       Case 2:21-cv-02193-KHV-GEB Document 1 Filed 04/28/21 Page 9 of 10




interest as provided by law; for her costs expended herein; reasonable attorneys’ fees; and for such

other and further relief as this Court deems just and proper.

                                            COUNT III
                                         ADA – Retaliation
                                     (42 U.S.C. § 12203 et seq.)

        57.     Plaintiff hereby incorporates by reference every other allegation of this Petition as

if fully set forth herein.

        58.     Plaintiff’s request for a reasonable accommodation in the form of leave for

treatment and recovery related to the hernia constituted protected activity.

        59.     As a result of Plaintiff’s protected activities, Defendant subjected Plaintiff to

adverse employment actions as alleged herein, including but not limited to terminating Plaintiff.

        60.     Defendant’s retaliation against Plaintiff was intentional, willful, and malicious, and

constituted a willful violation of Plaintiff’s federally protected rights.

        61.     At the time Defendant retaliated against Plaintiff, Defendant knew that such

retaliation was unlawful.

        62.     Defendant’s unlawful conduct directly and proximately caused and will continue

to cause Plaintiff to suffer damages, including but not limited to lost wages and emotional distress.

        63.     Defendant’s actions were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff and others. Therefore, Plaintiff is

entitled to punitive damages from Defendant to punish Defendant and to deter Defendant and

others from like conduct.

        WHEREFORE Plaintiff prays for judgment in her favor and against Defendant on Count

III of her Complaint, for a finding that she has been subjected to unlawful retaliation as prohibited

by the ADA/ADAAA; for an award of compensatory and punitive damages; for reinstatement or



                                                   9
      Case 2:21-cv-02193-KHV-GEB Document 1 Filed 04/28/21 Page 10 of 10




an award of front pay; for an award of back pay; pre-judgment and post-judgment interest as

provided by law; for her costs expended herein; pre-judgment and post-judgment interest as

provided by law; for his costs expended herein; reasonable attorneys’ fees; and for such other and

further relief as this Court deems just and proper.

                                    JURY TRIAL DEMAND
       Plaintiff hereby demands a jury trial on all issues so triable.



                                                      RESPECTFULLY SUBMITTED,

                                                      HOLMAN SCHIAVONE, LLC

                                              By:     /s/ Kirk D. Holman
                                                      Kirk D. Holman, MO Bar #50715
                                                      Aiman Dvorak, Mo Bar #69068
                                                      4600 Madison Avenue, Suite 810
                                                      Kansas City, Missouri 64112
                                                      TEL: (816) 283-8738
                                                      FAX: (816) 283-8739
                                                      kholman@hslawllc.com
                                                      advorak@hslawllc.com
                                                      ATTORNEYS FOR PLAINTIFF




                                                 10
